Exhibit 10.1
KEY ENERGY SERVICES, INC.
2009 EQUITY AND CASH INCENTIVE PLAN
RESTRICTED STOCK AWARD AGREEMENT
THIS RESTRICTED STOCK AWARD AGREEMENT (this “Agreement”), dated as of
                    ,                      (the “Date of Grant”), is made by and
between Key Energy Services, Inc., a Maryland corporation (the “Company”), and
                     (the “Participant”).
R E C I T A L S:
WHEREAS, the Company has adopted the Key Energy Services, Inc. 2009 Equity and
Cash Incentive Plan (the “Plan”) pursuant to which awards of Restricted Stock of
the Company may be granted; and
WHEREAS, the Committee has determined that it is in the best interests of the
Company and its stockholders to grant the award of restricted shares of Common
Stock provided for herein (the “Restricted Stock Award”) to the Participant in
recognition of the Participant’s services to the Company, such grant to be
subject to the terms set forth herein.
NOW, THEREFORE, in consideration for the services rendered by the Participant to
the Company and the mutual covenants hereinafter set forth, the parties hereto
agree as follows:
1. Grant of Restricted Stock Award. Pursuant to Section 7.1 of the Plan, the
Company hereby issues to the Participant on the Date of Grant the Restricted
Stock Award consisting of, in the aggregate,                      shares of
Restricted Stock of the Company (hereinafter called the “Restricted Shares”)
having the rights and subject to the restrictions set out in this Agreement and
the Plan. The Restricted Shares shall vest in accordance with Section 4 hereof.
2. Incorporation by Reference. The provisions of the Plan including, without
limitation, Section 14.5 thereof, are hereby incorporated herein by reference.
Except as otherwise expressly set forth herein, this Agreement shall be
construed in accordance with the provisions of the Plan and any capitalized
terms not otherwise defined in this Agreement shall have the definitions set
forth in the Plan. The Committee shall have the authority to interpret and
construe the Plan and this Agreement and to make any and all determinations
thereunder, and its decision shall be binding and conclusive upon the
Participant and his or her legal representative in respect of any questions
arising under the Plan or this Agreement.
3. Restrictions. Except as provided in the Plan or this Agreement, the
restrictions on the Restricted Shares are that they will be forfeited by the
Participant and all of the Participant’s rights to such shares shall immediately
terminate without any payment or consideration by the Company, in the event of
any sale, assignment, transfer, hypothecation, pledge or other alienation of
such Restricted Shares made or attempted during the Restricted Period (as
defined below), whether voluntary or involuntary, and if involuntary whether by
process of law in any civil or criminal suit, action or proceeding, whether in
the nature of an insolvency or bankruptcy proceeding or otherwise, without the
written consent of the Board.

 

 



--------------------------------------------------------------------------------



 



4. Vesting. Except as otherwise provided herein, the restrictions described in
Section 3 above will lapse on the date or dates, as the case may be, set forth
on Exhibit A to this Agreement (each a “Vesting Date,” and, with respect to each
Restricted Share, the period beginning on the Date of Grant and ending on the
applicable Vesting Date for such share, the “Restricted Period”); provided,
that, the Participant is still in Continuous Service with the Company on such
Vesting Date.
(a) Death, Disability. The Restricted Period shall expire and all restrictions
will lapse with respect to 100% of the Restricted Shares upon the termination of
the Participant’s Continuous Service due to death or Disability prior to the
Vesting Date.
(b) Change in Control. The Restricted Period shall expire and all restrictions
will lapse with respect to 100% of the Restricted Shares upon the occurrence of
a Change in Control prior to the Vesting Date; provided, that, the Participant
is in Continuous Service immediately prior to such Change in Control.
(c) Termination of Continuous Service. Except as otherwise set forth in
Section 4(a) or Section 4(b) above, if the Participant’s Continuous Service
terminates for any reason at any time prior to the Vesting Date, the unvested
Restricted Shares will be forfeited and all of the Participant’s rights to such
shares of Common Stock shall immediately terminate.
5. Taxes.
(a) Tax Withholding. The Company shall have the right to deduct from any
compensation paid to the Participant pursuant to the Plan the amount of taxes
required by law to be withheld therefrom, or to require the Participant to pay
the Company in cash such amount required to be withheld. Subject to the
discretion of the Committee, the Participant may satisfy any foreign, federal,
state or local tax withholding obligation relating to the acquisition of shares
of Common Stock under this Restricted Stock Award by any of the following means
(in addition to the Company’s right to withhold or to direct the withholding
from any compensation paid to the Participant by the Company or by an Affiliate)
or by a combination of such means: (i) tendering a cash payment;
(ii) authorizing the Company to withhold vested Restricted Shares otherwise
deliverable to the Participant hereunder; provided, however, that no Restricted
Shares are withheld with a value exceeding the minimum amount of tax required to
be withheld by applicable law; or (iii) delivering to the Company previously
owned and unencumbered shares of Common Stock.
(b) Section 83(b) of the Code. If the Participant properly elects, within thirty
(30) days after the Date of Grant, to include in gross income for federal income
tax purposes an amount equal to the Fair Market Value of the Restricted Shares
as of the Date of Grant pursuant to Section 83(b) of the Code, to the extent
required by law, the Participant shall pay to the Company, or make other
arrangements satisfactory to the Committee to pay to the Company in the year of
such grant, any federal, state or local taxes required to be withheld with
respect to such shares of Common Stock. If the Participant fails to make such
payments, the Company or its Affiliates shall, to the extent permitted by law,
have the right to deduct from any payment of any kind otherwise due to the
Participant any federal, state or local taxes of any kind required by law to be
withheld with respect to such Common Stock.

 

2



--------------------------------------------------------------------------------



 



6. Rights as Shareholders; Dividends. The Participant shall be the record owner
of the Restricted Shares unless and until such shares of Common Stock are
cancelled or rescinded pursuant to the terms of the Plan or sold or otherwise
disposed of, and as record owner shall be entitled to all rights of a
stockholder of the Company, including, without limitation, voting rights, if
any, with respect to the Restricted Shares and the right to receive dividends,
if any, while the Restricted Shares are held in custody.
7. Certificates. Reasonably promptly following the Date of Grant, the Company
shall either cause to be issued to the Participant a certificate in respect of
the Restricted Shares or reflect ownership thereof in book-entry form on the
Company’s books and records. If a certificate for Restricted Shares is issued,
such certificate shall bear the following (or a similar) legend in addition to
any other legends that may be required under federal or state securities laws:
“THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES OF COMMON STOCK
REPRESENTED HEREBY ARE SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING
FORFEITURE) CONTAINED IN THE KEY ENERGY SERVICES, INC. 2009 EQUITY AND CASH
INCENTIVE PLAN AND THE RESTRICTED STOCK AWARD AGREEMENT DATED AS OF  _____ 
ENTERED INTO BETWEEN THE REGISTERED OWNER AND KEY ENERGY SERVICES, INC. A COPY
OF THE PLAN AND THE AWARD AGREEMENT ARE ON FILE AT THE OFFICES OF KEY ENERGY
SERVICES, INC.”
The Committee shall require that such certificate evidencing such shares of
Common Stock be delivered upon issuance to the Company or such other depository
as may be designated by the Committee as a depository for safekeeping until the
restrictions set forth herein and in the Plan lapse. At the expiration of the
restrictions, the Company shall deliver to the Participant (or his legal
representative, beneficiary or heir, if applicable) any stock certificates for
the shares of Common Stock deposited with it free from legend except as
otherwise provided by the Plan or as otherwise required by applicable law.
8. Compliance with Laws and Regulations. The issuance and transfer of the
Restricted Shares shall be subject to compliance by the Company and the
Participant with all applicable requirements of securities laws and with all
applicable requirements of any stock exchange on which the Company’s Common
Stock may be listed at the time of such issuance or transfer.
9. Stop-Transfer Instructions. The Participant agrees that, to ensure compliance
with the restrictions imposed by this Agreement, the Company may issue
appropriate “stop-transfer” instructions to its transfer agent, if any, and if
the Company transfers its own securities, it may make appropriate notations to
the same effect in its own records.

 

3



--------------------------------------------------------------------------------



 



10. Refusal to Transfer. The Company will not be required to (i) register any
transfer of shares of Common Stock on its register of stockholders if such
shares of Common Stock have been sold or otherwise transferred in violation of
any of the provisions of this Agreement or (ii) treat as owner of such shares of
Common Stock, or to accord the right to vote or pay dividends to any purchaser
or other transferee to whom such shares of Common Stock have been so
transferred.
11. No Right to Continuous Service. Nothing in this Agreement shall be deemed by
implication or otherwise to impose any limitation on any right of the Company or
any of its Affiliates to terminate the Participant’s Continuous Service at any
time.
12. Notices. All notices, demands and other communications provided for or
permitted hereunder shall be made in writing and shall be by registered or
certified first class mail, return receipt requested, telecopier, courier
service or personal delivery:
if to the Company:
Key Energy Services, Inc.
1301 McKinney Street, Suite 1800
Houston, Texas 77010
Facsimile: 713-651-4559
Attention: General Counsel
if to the Participant, at the Participant’s last known address on file with the
Company.
All such notices, demands and other communications shall be deemed to have been
duly given when delivered by hand, if personally delivered; when delivered by
courier, if delivered by commercial courier service; five (5) business days
after being deposited in the mail, postage prepaid, if mailed; and when receipt
is mechanically acknowledged, if telecopied.
13. Bound by Plan. By signing this Agreement, the Participant acknowledges that
he has received a copy of the Plan and has had an opportunity to review the Plan
and agrees to be bound by all of the terms and provisions of the Plan.
14. Beneficiary. The Participant may file with the Committee a written
designation of a beneficiary on such form as may be prescribed by the Committee
and may, from time to time, amend or revoke such designation. If no designated
beneficiary survives the Participant, the executor or administrator of the
Participant’s estate shall be deemed to be the Participant’s beneficiary.
15. Successors. The terms of this Agreement shall be binding upon and inure to
the benefit of the Company, its successors and assigns, and on the Participant
and the beneficiaries, executors and administrators, heirs and successors of the
Participant.
16. Amendment of Restricted Stock Award. Subject to Section 17 of this
Agreement, the Committee at any time and from time to time may amend the terms
of this Restricted Stock Award; provided, however, that the Participant’s rights
under this Restricted Stock Award shall not be impaired by any such amendment
unless (i) the Company requests the Participant’s consent and (ii) the
Participant consents in writing.

 

4



--------------------------------------------------------------------------------



 



17. Adjustment Upon Changes in Capitalization. Restricted Stock Awards may be
adjusted as provided in the Plan including, without limitation, Section 11 of
the Plan. The Participant, by his execution and entry into this Agreement,
irrevocably and unconditionally consents and agrees to any such adjustments as
may be made at any time hereafter.
18. Governing Law. This Agreement shall be construed and interpreted in
accordance with the laws of the State of Maryland without regard to principles
of conflicts of law thereof, or principles of conflicts of laws of any other
jurisdiction that could cause the application of the laws of any jurisdiction
other than the State of Maryland.
19. Severability. Every provision of this Agreement is intended to be severable
and any illegal or invalid term shall not affect the validity or legality of the
remaining terms.
20. Headings. The headings of the Sections hereof are provided for convenience
only and are not to serve as a basis for interpretation of construction, and
shall not constitute a part of this Agreement.
21. Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be deemed an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.
[Signature Page Follows]

 

5



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day first written above.

                      KEY ENERGY SERVICES, INC.      
 
  By:                          
 
      Title:        
 
                      Address:   1301 McKinney Street,             Suite 1800  
          Houston, Texas 77010    

The undersigned hereby accepts the terms of this Agreement and the Plan.

         
 
 
 
   

 

6



--------------------------------------------------------------------------------



 



EXHIBIT A

     
RESTRICTED STOCK
  VESTING DATE
 
   

 

7